Appeal from an order of the Supreme Court, Allegany County (John F. O’Donnell, J.), entered May 15, 2003. The order, insofar as appealed from, granted that part of the cross motion of defendants Moore Producing Co., Inc., Empty Tank Oil & Gas, Inc. and Salt Rising Forest Products, Inc. to add one of the Moore Trusts as a necessary party.
It is hereby ordered that the order insofar as appealed from be and the same hereby is unanimously reversed on the law without costs and the cross motion is denied in its entirety.
Memorandum: Plaintiffs commenced this action against various corporations and individuals alleging that they unlawfully abandoned oil wells on 300 acres in the Town of Bolivar. Supreme Court erred in granting that part of the cross motion of Moore Producing Co., Inc., Empty Tank Oil & Gas, Inc. and Salt Rising Forest Products, Inc. (defendants) seeking to add one of the Moore Trusts as a necessary party. The Moore Trusts do not claim to have any interest in this lawsuit and, even assuming, arguendo, that either of the trusts is considered a necessary party, an effective judgment can be rendered in its absence and defendants can avoid any prejudice that may ac*880erne from its nonjoinder (see CPLR 1001 [a], [b]). Present— Pigott, Jr., PJ., Green, Gorski, Martoche and Hayes, JJ.